DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSEPH HICKEY,
                              Appellant,

                                    v.

                         KENNETH JERKINS,
                             Appellee.

                              No. 4D18-3538

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 50-2015-CA-
008600-XXXX-MB.

  Kent Huffman of Hutchinson & Huffman, P.A., West Palm Beach, for
appellant.

  Kara Berard Rockenbach and Daniel M. Schwarz of Link &
Rockenbach, P.A., West Palm Beach, and Philip L. Valente of the Valente
Law Firm, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ J., and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.